Citation Nr: 0609826	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, diagnosed as status post screw fixation of the left 
acromioclavicular (AC) joint with degenerative joint disease 
and bursitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied service 
connection for a left shoulder disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's left shoulder disorder increased in severity as a 
result of service.


CONCLUSION OF LAW

A left shoulder disorder, diagnosed as status post screw 
fixation of the left AC joint with degenerative joint disease 
and bursitis, was aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any deficiencies with regard to 
VA's duty to assist the veteran with development of his claim 
are harmless error.

II.  Factual Background

Service medical records indicate that the veteran was in a 
motor vehicle accident in 1971.  He suffered a fracture of 
the distal clavicle and an AC separation.  A December 1977 
letter from the veteran's physician indicated that the 
veteran had full function in the shoulder joint, was stable 
and the surgical screw in his left shoulder should cause no 
difficulty.  

A March 1978 orthopedic service medical record reported that 
the veteran complained of pain in his left shoulder that 
began with wearing packs on long marches.  He was noted to 
have full range of motion, normal musculature and minimal 
tenderness.  An April 1978 orthopedic service medical record 
indicated that the veteran had successfully completed basic 
training without difficulty and was functioning fully.  A 
June 1978 service medical record indicated that the veteran 
reported increased left shoulder pain with airborne training.  
The veteran was given a 3 week profile.  A July 1978 
orthopedic note indicated that the veteran continued to 
complain of pain with his left shoulder.  He was given a 90 
day physical profile.  Several of these service medical 
records refer to the veteran participating in airborne 
training.

Private treatment notes dated from July 1981 to February 1987 
and VA treatment notes dated from January 1989 to June 2002 
reflect continued treatment for complaints of pain and 
decreased motion associated with the veteran's left shoulder.

A June 2002 VA examination report noted that the claims 
folder was not reviewed.  The examiner noted diagnoses of 
status post screw fixation of the left AC joint with 
degenerative joint disease and history of left shoulder 
bursitis.  The examiner noted that the veteran's activity 
during service, including jump school, "could add to his 
degenerative joint disease."

A March 2004 addendum to the June 2002 VA examination report 
noted that the June 2002 examiner reviewed the veteran's 
claims folder.  She stated that it was "more likely than not 
that his shoulder condition was aggravated in the service 
during his basic training because he had to carry rucksacks, 
do a lot of physical activity with his shoulder that would 
chronically aggravate his pain, but did not reinjure his 
joint."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As the record indicates that the veteran's left shoulder 
disorder was incurred prior to service, the issue before the 
Board is whether such disorder was aggravated beyond the 
natural progression of the disorder during service.  A 
December 1977 letter from the veteran's private physician 
noted he had full range of motion and full function in his 
left shoulder.  An April 1978 service medical record 
indicated that the veteran completed basic training without 
complications and with normal function.  June and July 1978 
service medical records reflect that the veteran was placed 
on a physical profile due to his left shoulder disorder.  The 
record also reflects that the veteran was involved in 
strenuous activities typically associated with participation 
in airborne training.

The Board notes that the June 2002 VA examination report 
indicates that the veteran's period of service "could add to 
his degenerative joint disease."  When asked to elaborate, 
the June 2002 VA examiner, in the March 2004 addendum, noted 
it was "more likely than not that his shoulder condition was 
aggravated during service."  When asked to note whether such 
aggravation was beyond the natural progression of the 
disorder, the examiner noted that the veteran's activities 
during service did not reinjure the shoulder, but did 
"chronically aggravate" his pain.  The Board finds that the 
opinion expressed by the VA examiner indicates that there is 
at least some element of doubt as to whether an element, at 
least, of chronic shoulder disability is attributable to 
service due to aggravation of his pre-existing injury.  While 
clarification could be obtained as to the intended meaning of 
the reasoning offered by the opining physician in 2002 and 
2004, it is felt that it would be inappropriate to further 
delay these proceedings by seeking to obtain such 
clarification as a reasonable doubt already exists as to this 
matter, which, by law, should be resolved in favor of the 
veteran.  Accordingly, service connection for a left shoulder 
disorder is granted.


ORDER

Entitlement to service connection (by aggravation) for a left 
shoulder disorder, diagnosed as status post screw fixation of 
the left acromioclavicular (AC) joint with degenerative joint 
disease and bursitis, is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


